DETAILED ACTION
This action is responsive to the claims filed 04/01/2021. 
Claims 1-6, 8-10, 12-18 and 19-20 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 5,809,550 to Shukla
Brief Summary Text - BSTX (8):
Through a technique known as "scoreboarding," these collisions are avoided. After the issuance of a cacheable load, conventional processors stall the issue of subsequent so-called "memory side" instructions in the next cycle that may require an external memory access. Memory side instruction issue is stalled in order to avoid a conflict in which two consecutive instructions are waiting for the determination of whether they must be sent to the bus controller queue. After completion of the tag comparison, if the load misses the cache, then during the subsequent cycle it is stored in the bus controller queue and the next instruction is permitted to issue in the next cycle. Thus, there is a "dead time" in between the issue of a cacheable load and the subsequent instruction. 

US 2004/0172521 to Hooker
[0009] In another aspect, each of the execution units includes an instruction/data queue. The instruction dispatcher writes the load instruction into an entry of the queue and writes a value into a data valid indicator of the queue entry to indicate that the data is not valid for the instruction. The instruction dispatcher also writes other instructions, either load or non-load instructions for which it has all the operands, into the queue and marks their data valid indicators with a valid value. As the dispatch logic is monitoring the data cache bus, it only looks for tag matches with queue entry tags that have an invalid data valid indicator and a valid instruction indicator. Once the dispatch logic obtains the valid data from the data cache and places it into the queue entry storing the detached load instruction, the dispatch logic marks the data valid indicator valid to indicate that the detached load instruction is now ready for dispatching to the functional unit for execution. 

US 2011/0191637 to Wight
 [0123] At block 920, the current pointer 632 is at the last location in the linear queue, and processor 608 compares the time stamp 676 of the last entry in the error history buffer 624 corresponding to the current pointer 632 for the target device 636 and PHY 612 identified by the unique error, to the first time stamp 676a in the error history buffer 

US 2017/0075811 to Hsu
[0057] After updating the cache tag 30c and the queue 42, the processor 20 transmits a response representing the end of writing of the data specified by the write command to the host 1 through the host I/F 23 (Step S200). The transmission of this response is executed before executing matching between the cache tag 30c and the queue 42 updated in Step S190 and the L2P table 30b. In this way, before matching of the management information accompanied with the writing of the data specified by the write data, the response to the host 1 is transmitted, and accordingly, the host 1 can transmit a next command after the reception of this response. For this reason, a writing process having high efficiency can be executed.

The prior art of record (Brownscheidle in view of Monchiero, Ralston, Vattakandy, Shukla, Hooker, Wight and Hsu) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... prior to storing a pointer in an issue queue, performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue; storing the pointer in the issue queue, the pointer pointing to the location in the history buffer; and performing a write back of second data using the pointer stored in the issue queue, the write back writing the second data into the location of the history buffer associated with the pointer.” and similarly recited in such manners in other independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-6, 8-10, 12-18 and 19-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193